Title: From George Washington to the Board of War, 14 September 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West Point 14th Sepr 1779
        
        I have been honoured with yours of the 31st Augt and 3d instants. Hallet was safely delivered to me by Lt Colo. Washington and I sent

him up to Govr Clinton, with an account of his conduct, similar to that which you have transmitted to me.
        I agree with you in opinion, that the Standard, with the Union and Emblems in the Centre, is to be preferred—with this addition, the number of the Regt and the State to which it belongs inserted within the curve of the serpent, in such place, as the painter or designer shall judge most proper.
        Lt McCallister, who brought me your favr of the 3d, informs me that you desired him to tell me, that you had recd an Acct, after sealing, that the Vessel with powder had arrived in the Delaware. This is a most agreeable peice [of] intelligence, and General Knox will inform the Board what quantity of the powder it will be necessary to have sent forward immediately to the Army.
        Inclosed you have the Return of Major Gibbs Corps of Guards agreeable to the Resolve of 15th March last. I have the honor to be &c.
      